As filed with the Securities and Exchange Commission on August 24, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. (Exact name of registrant as specified in its charter) Delaware 47-1535633 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 265 Turner Drive Durango, CO 81303 (Address of Principal Executive Offices, Including Zip Code) ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. 401(K) PLAN (Full title of the plan) Bryan J. Merryman Chief Operating Officer/Chief Financial Officer Rocky Mountain Chocolate Factory, Inc. 265 Turner Drive Durango, Colorado 81303 (Name and address of agent for service) (970)259-0554 (Telephone number, including area code, of agent for service) Copies to: Sonny Allison Perkins Coie LLP 1900 Sixteenth Street, Suite 1400 Denver, Colorado 80202 (303) 291-2300 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company☒ CALCULATION OF REGISTRATION FEE Title of Securities to Be Registered (1) Amount to Be Registered (2 ) Proposed Maximum Offering Price Per Share ( 3 ) Proposed Maximum Aggregate Offering Price ( 3 ) Amount of Registration Fee ( 3 ) Common Stock, $0.001 par value Pursuant to Rule 416(c) under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement also covers an indeterminate amount of interests to be offered or sold pursuant to the employee benefit plan described herein. Pursuant to Rule 416(a) under the Securities Act, this registration statement also covers any additional shares of the registrant’s common stock that may become issuable under the Rocky Mountain Chocolate Factory, Inc. 401(k) Plan as a result of any future stock splits, stock dividends or similar adjustments of the registrant’s outstanding common stock. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) and Rule 457(h) under the Securities Act. The proposed maximum offering price per share is estimated based on the average of the high and low sales prices for the registrant’s common stock as reported by the NASDAQ Global Market on August 18, 2015. PART II
